Citation Nr: 0030018	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-12 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
as secondary to service-connected pes planus.

2.  Entitlement to service connection for a low back 
disability other than lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In February 1946, the RO denied service connection for pes 
planus, a lumbar back strain, and arthritis of the hips, and 
the veteran was notified of the decision by letter in March 
1946.  An August 1946 letter from the veteran's physician, 
Bernard A. Sage, M.D., reflected that the veteran had a 
lumbosacral strain due to his pes planus.  The RO in 
September 1946 granted service connection for "bilateral 
flat foot with associated back pain."  The veteran was 
notified of the grant with regards to the pes planus, but he 
was not notified as to the back strain.  The back claim has 
therefore remained pending since September 1946.  Medical 
evidence has recently been received that shows the veteran 
currently has degenerative disc disease of the lumbosacral 
spine.  Accordingly, the Board finds that the claim in regard 
to the veteran's back involves two issues.  The first issue 
is entitlement to service connection for lumbosacral strain 
as secondary to pes planus, and the second issue is 
entitlement to service connection for a low back disorder 
other than lumbosacral strain.  The issues of service 
connection for lumbosacral strain as secondary to pes planus 
and entitlement to an evaluation in excess of 10 percent for 
pes planus will be considered by the Board.  The issue 
involving service connection for a low back disorder other 
than for lumbosacral strain will be the subject of the remand 
portion of this determination.

The veteran in April 1999 requested a hearing before the 
Board.  He withdrew that request by correspondence received 
in July 1999.



FINDINGS OF FACT

1.  Lumbosacral strain is related to the veteran's service-
connected pes planus.

2.  The veteran's pes planus is not manifest by more than 
moderate symptoms with weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  Lumbosacral strain is proximately due to and the result 
of the service connected pes planus.  38 U.S.C.A. §§ 1110, 
5105 (West 1991); 38 C.F.R. §§ 3.303, 310 (1999).

2.  The criteria to an evaluation in excess of 10 percent for 
service-connected pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service connection:  Lumbosacral strain

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a disability is 
proximately due to or the result of a service connected 
disease or injury, it also will be considered service 
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be granted based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  Savage, 10 Vet. App. at 498.

The RO in February 1946 denied the veteran's claims of 
entitlement to service connection for pes planus, a lumbar 
back strain, and arthritis of the hips.  However, as stated 
above, the RO subsequently granted service connection for 
bilateral flat feet "with associated back pain," following 
receipt of an August 1946 letter from Bernard Sage, M.D., who 
related the veteran's chronic lumbosacral strain to his pes 
planus.  The RO only notified the veteran in regard to the 
grant of service connection for pes planus.  Accordingly, the 
claim of entitlement to service connection for lumbosacral 
strain as secondary to service-connected pes planus has 
remained pending and is currently before the Board.  

The medical note dated in August 1946 from Bernard A. Sage, 
M.D., shows he found tenderness in the upper portions of both 
lumbosacral muscle groups.  Dr. Sage attributed a chronic 
lumbosacral strain to the veteran's bilateral pes planus.

The veteran was privately examined in May 1953 by A. 
Kokenakis, M.D., who stated that there were complaints of 
pain in both feet and low back.  Examination of the back, 
however, was entirely negative.  The movements of the spine 
were free and painless, and the rhythm was normal.  The 
recumbent signs were negative and reflexes were normal.  
Nonetheless, Dr. Kokenakis' opinion was that the veteran had 
marked pes valgo-planus deformities bilaterally, and low back 
pain was mechanical in origin as a result of the pronated 
feet.

The veteran stated in an October 1998 letter that he injured 
his back during service.  He submitted copies of his service 
medical records, which included his separation examination.  
The report included a history that the veteran strained his 
back in July 1943 and there was a finding of none under 
musculoskeletal defects.  The veteran stated in his letter, 
"At the hospital I was interviewed, and the next thing I 
remembered was waking up, back in my unit laying on a cot in 
a body cast from the neck to my crotch.  There was no one at 
my unit who could tell me why or what happened to me.  There 
was no explanation given to me from anyone about my 
condition."  The veteran said that this information was 
missing from his official military records.  Regarding this 
matter, the Board notes that the service medical records were 
in the file at the time of the RO decisions in 1946 and 
included the report of his separation examination.  In other 
words, the RO considered the veteran's July 1943 back strain 
when it made its September 1946 decision, along with the 
earlier February 1946 decision that denied service connection 
for a lumbosacral strain on a direct basis.

According to a May 1999 treatment record from Merle F. 
Supernaw, D.C., the veteran had a long history of spinal 
complaints.  Dr. Supernaw had cared for the veteran for 36 
years, and there was degenerative disc disease of the lumbar 
spine, probably related to trauma and physical stress from 
"several years ago."

The veteran's service representative has argued that the 
veteran has already established service connection for a low 
back disorder.  The Board concludes that, based on the 
private medical notes of August 1946 and May 1953, service 
connection is warranted for a lumbosacral strain secondary to 
the veteran's pes planus.  As discussed in the remand portion 
of this determination, although the veteran's lumbosacral 
strain is related to his service connected pes planus and 
will be service connected, his low back disorder must be 
further examined to determine the nature and etiology of any 
additional back disorder which may be present.  At this time, 
in light of the evidence of record, the Board finds that the 
evidence favors service connection for the pending claim for 
lumbosacral strain secondary to the service-connected 
bilateral pes planus.

B.  Increased rating:  Pes planus

The veteran has claimed an increase in his disability rating 
for service-connected pes planus.  The Board is satisfied 
that the record contains all relevant evidence necessary for 
an equitable disposition of this appeal, and that no further 
assistance to the veteran is required pursuant to 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  The 
Board bases the assigned ratings, as far as practicable, on 
the average impairment of earning capacity in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Although regulations require that the disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran's pes planus was service connected in September 
1946.  The disorder is assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  The Board 
notes that the clinical record shows that the veteran's pes 
planus is bilateral.  Code 5276 provides a 10 percent 
evaluation for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet, bilateral or unilateral.  
A 30 percent evaluation is warranted where there is bilateral 
severe pes planus with objective evidence of marked deformity 
(pronation abduction, etc.), pain on manipulation, and 
accentuated use, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced symptomatology with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

At a VA examination in January 1999, the veteran stated that 
his feet were sore and he had to use arch support for many 
years.  He said that it was difficult to walk or stand for a 
long time because of pain in his feet.  Physical examination 
showed that his feet were symmetrical, but there were 
pronounced flat feet on both sides.  The heels were valgus.  
The prominent mid-portion of the foot on the left side had a 
small callous on the left foot only.  The examiner stated 
that the veteran could toe stand, but there were no findings 
with regard to the veteran's gait.  The examiner then 
recharacterized the veteran's flat feet as "moderate."  She 
said the skin was healthy without any edema or swelling, and 
the temperature was normal.  She also said there was no 
tenderness over the bones, and ankle pulse was palpable with 
normal sensation.  An X-ray of the feet revealed moderately 
severe flat feet, and the examiner diagnosed moderately 
severe flat feet.

After reviewing this evidence, the Board has determined that 
an evaluation in excess of 10 percent is not warranted for 
the veteran's service-connected pes planus.  The Board is 
basing this determination on the findings as shown on the 
January 1999 examination report.  The examiner said that the 
veteran's feet did not have any edema or swelling.  She did 
not report that the veteran had callosities other than a 
"small" callous on the left foot.  He did not have any 
callosities on the right foot.  The examiner also reported 
that there was no tenderness over the bones.  Although she 
first stated that there were pronounced flat feet, she then 
changed her characterization of the veteran's flat feet to 
"moderate."  According to Code 5276, moderate flat feet 
warrant a 10 percent evaluation.  The veteran has stated that 
he should be awarded at least a 10 percent evaluation for 
each foot, rather than a single 10 percent evaluation, but 
the applicable Code provides a 10 percent evaluation for 
acquired flat foot, "either unilateral or bilateral."  As 
such, separate evaluations are not warranted.  The Board 
recognizes that the examiner diagnosed moderately severe flat 
feet, but the symptoms as reflected on the January 1999 
examination report do not reflect that an evaluation in 
excess of 10 percent is warranted.  As stated above, he does 
not have callosities which would meet the higher evaluation 
criteria, and the examiner stated that the veteran could toe 
walk.  The examiner also reported that the feet were 
symmetrical, and she did not objectively report accentuated 
use or swelling on use.  The report does not reflect any 
findings on whether there was pain on manipulation, but the 
10 percent criteria include pain on manipulation and use of 
the feet.  Because there was no swelling, no more than a 
small callous on the left foot, or objective evidence of pain 
on manipulation and accentuated use, the criteria for an 
evaluation in excess of 10 percent for service-connected pes 
planus have not been met.

The applicability of the doctrine of reasonable doubt under 
38 U.S.C.A. § 5107(b) has been considered by the Board.  That 
doctrine, however, will not be applied because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for lumbosacral strain as 
secondary to service-connected pes planus is granted.

Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus is denied.


REMAND

The Board is remanding the claim of entitlement to service 
connection for a low back disability other than lumbosacral 
strain.  In this regard, the Board concludes that further 
development is required to clarify the nature and etiology of 
the veteran's low back disorder.  An examination and opinion 
is necessary to determine whether it is at least as likely as 
not that any additional current low back disorder, to include 
degenerative disc disease is related to the veteran's service 
connected pes planus and/or lumbosacral strain.  

As already stated, the RO denied three claims by a rating 
decision made in February 1946-service connection for pes 
planus, a lumbar back strain, and arthritis of the hips.  The 
August 1946 treatment record from Dr. Sage, M.D., linked 
lumbosacral strain to the veteran's pes planus and the RO in 
September 1946 service connected "flatfoot, bilateral with 
associated back pain."  In other words, although the RO 
denied the lumbar back strain on a direct basis, the evidence 
showed that the veteran's service-connected pes planus was 
causing some back symptoms.  

The Board finds that the veteran currently has additional low 
back disability other than lumbosacral strain.  According to 
a January 1999 VA examination report, the veteran now has 
advanced degenerative disc disease with scoliosis of the 
lumbar spine.  Further, Dr. Supernaw in May 1999 diagnosed 
degenerative disc disease, probably related to trauma and 
physical stress several years ago.  This finding appears to 
relate a low back disability to an event that occurred many 
years after the veteran's active duty.

Accordingly, the Board is remanding this issue for the 
following development:

1.  After obtaining the proper 
authorizations, the RO should attempt to 
obtain any additional medical records 
pertaining to the veteran's back disorder 
identified by the veteran.  The veteran 
is also free to submit any medical 
records, including records of private 
treatment.  Records from Dr. Supernaw 
would be especially probative of the 
matter at hand.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
should be provided to the examiner for 
review.  The examiner should perform any 
necessary tests and studies required for 
proper medical determinations, and an 
attempt should be made to clarify the 
veteran's low back diagnosis.  The 
examiner should report the nature and 
etiology of any current low back 
disorder, and describe all symptoms 
related to the service-connected pes 
planus or lumbosacral strain as secondary 
to pes planus, including any pain 
symptoms.  Pes planus and lumbosacral 
strain are service connected.  Therefore, 
the examiner should state whether it is 
as least as likely as not that any 
additional back disorder, to include 
degenerative disc disease is related to 
the veteran's service-connected pes 
planus and/or lumbosacral strain.  The 
examiner also should indicate if there is 
aggravation of any low back disorder, 
other than lumbosacral strain, by a 
service-connected disability.  If a low 
back disorder, other than lumbosacral 
strain, to include degenerative disc 
disease is not related to the service-
connected pes planus or lumbosacral 
strain, the examiner, to the extent 
feasible, should identify all back 
pathology resulting from the service-
connected disorders and disassociate all 
pathology resulting from the nonservice-
connected back disorder.  The examiner 
should identify evidence from the record 
to support the opinions provided.

3.  After the above development has been 
completed, the RO should review the 
report and, if necessary, undertake any 
corrective action.  The RO should then 
readjudicate the veteran's claim of 
entitlement to service connection for a 
back disability other than lumbosacral 
strain based on the new evidence.  If the 
determination remains adverse to the 
veteran, he and his representative must 
be notified of the decision and afforded 
adequate time to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 



